In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Richmond County (McElrath, J.), dated December 15, 2004, which denied his objections to stated portions of an order of the same court (Castaldi, S.M.) dated July 8, 2004, based upon *538supplemental findings of fact dated November 22, 2004, which, inter alia, directed him to pay 50% of the monthly mortgage expense of the marital residence.
Ordered that the order is affirmed, with costs.
The appellant contends that the directive that he pay 50% of the monthly mortgage expense of the marital residence, which is jointly owned by the parties, is in violation of the parties’ prenuptial agreement which waived spousal support. On the contrary, the mortgage constitutes a joint obligation of the parties acquired during the marriage (see Rubin v Rubin, 262 AD2d 390, 391 [1999]). As noted by the Support Magistrate in her supplemental findings of fact, it is “appropriate to award 50% of the monthly mortgage expense in an effort to preserve the marital asset, and most significantly, to maintain the home and the standard of living” of the three minor children of the marriage. Prudenti, P.J., Goldstein, Crane and Mastro, JJ., concur.